Title: To James Madison from Elias Vander Horst, 20 March 1802 (Abstract)
From: Vanderhorst, Elias
To: Madison, James


20 March 1802, Bristol. Transmits a copy of his letter of 3 Mar. and four letters from Rufus King; encloses newspapers and a London price current. “The Season here for Agricultural pursuits was never more favorable than at present, nor do I recollect the fields at any former period so early in the year, wearing a more promising appearance.”
 

   
   RC (DNA: RG 59, CD, Bristol, vol. 2). 1 p. Written at the bottom of Vander Horst to JM, 3 Mar. 1802. Enclosures not found.



   
   See Vander Horst to JM, 2 Mar. 1802, and n.



   
   A full transcription of this document has been added to the digital edition.

